Citation Nr: 0615733	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
service connected post operative anal fissure.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This appeal arises from an August 2001 rating decision of the 
Louisville, Kentucky Regional Office (RO).

The Board notes that the veteran has recently raised the 
issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for post-
traumatic stress disorder, entitlement to an earlier 
effective date for the grant of service connection for post 
operative anal fissure, and entitlement to service connection 
for urinary incontinence as being secondary to the service 
connected post operative anal fissure; accordingly, these 
issues are referred to the RO for appropriate consideration.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Impairment of sphincter control is manifested by no more 
than occasional involuntary bowel movements necessitating the 
wearing of a pad; clinical findings do not show the presence 
of extensive leakage and fairly frequent involuntary bowel 
movements.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for post operative anal fissure have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, Diagnostic Codes 7332, 7335 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in August 1968, it was noted that the 
veteran was treated just prior to separation from service for 
an acute anal fissure.  A VA hospital report from July 1968 
shows that an anal fissurectomy had been performed.  Thus, 
service connection was granted for post operative anal 
fissure and a noncompensable evaluation was assigned under 
Diagnostic Code (DC) 7335.

An October 2000 statement from a VA psychiatrist indicates 
that the veteran used 5 to 6 adult diapers a day for urinary 
and fecal incontinence.  In May 2001, it was reported that 
the veteran used 6 to 7 pads a day.

On VA examination in March 2001, the veteran reported 
suffering from persistent anal leakage since the July 1968 
fissurectomy for which he had started wearing adult diapers 
18 months before.  He reported changing diapers 6 times daily 
due to fecal and urinary incontinence, but it was noted that 
the need for change was mostly due to urinary incontinence.  
Nocturnal incontinence of bowel and bladder was denied.  An 
average of 72 diapers was issued monthly to the veteran by 
VA.  The veteran was not receiving treatment for the anal 
fissure.  On examination, the veteran was wearing an adult 
diaper.  Sphincter calibre and tone were normal.  Digital 
rectal examination was consistent with the history of the 
prior fissurectomy.  No rectal mass or evidence of fecal 
leakage was noted.  There were no active anal fissures.  The 
diagnosis was status post fissure en ano.  The examiner noted 
that it was apparent that the veteran did not have an anal 
fissure and that anal fissures were frequently responsive to 
surgery.  It was stressed that there was no evidence of a 
current active anal fissure and that there was no objective 
evidence of fecal leakage on examination.  

By rating decision in August 2001, a 30 percent rating was 
assigned for post operative anal fissure under Diagnostic 
Code 7332 (impairment of sphincter control) for occasional 
involuntary bowel movements requiring the wearing of a pad.

By decision of the Social Security Administration (SSA) in 
June 1999, it was determined that the veteran was disabled 
due to affective mood disorders effective from January 1998.  

The veteran testified in November 2002 that VA provided him 
with 72 pads a month and that he bought additional pads; and 
that he suffered fecal incontinence 3 to 7 times a day.

A February 2003 anal physiology data sheet indicates that the 
reason for the study was incontinence.  Diagnostic testing 
revealed that sphincter length was elongated in the right and 
anterior quadrants, but was normal in the left and posterior 
quadrants.

An endoanal ultrasound in April 2003 revealed no significant 
mechanical defects in the internal or external sphincters.  

Statements, dated in September 2002, were received in January 
2005 from the veteran's mother and spouse to the effect that 
the veteran suffered from leakage and uncontrolled bowel 
movements and that he wore between 5 and 7 pads per day.  

On VA examination in April 2005, it was noted that the 
veteran's claims folder had been reviewed.  On rectal 
examination, there was no bleeding or fistula.  There was no 
staining of the undergarments.  Results from an anal 
manometry in February 2003 were indeterminate.  An April 2003 
rectal ultrasound showed no mechanical defects of the 
internal or external sphincters.  The diagnosis was a history 
of anal fissure with no current residual.  It was noted that 
there was no objective evidence of fecal leakage or 
involuntary bowel movement.

Service connection is in effect for post operative anal 
fissure, assigned a 30 percent evaluation under the 
provisions of Diagnostic Code 7335 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.  Pursuant to DC 7335, 
the Board notes that the service connected anal fissure is 
currently rated for impairment of sphincter control under DC 
7332. 

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue (as is the situation here), the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under Diagnostic Code 7332, a complete loss of sphincter 
control warrants a 100 percent evaluation.  With extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned.  Occasional involuntary bowel 
movements, necessitating wearing of a pad warrants a 30 
percent evaluation.

The veteran contends that a higher evaluation is warranted 
for loss of sphincter control.  He has indicated that he 
suffered from uncontrolled bowel movements and fecal leakage 
from between 5 to 7 times a day.  Multiple statements from 
family members also indicate that the veteran suffers from 
numerous instances of sphincter impairment per day.  
Moreover, a VA physician indicated in May 2001 that the 
veteran suffered from urinary incontinence with fecal leakage 
and used 6 or 7 pads a day.  Another VA physician in November 
2001 indicated that the fecal leakage led to the use of 3 to 
6 pads a day.

The veteran has received two VA rating examinations in 
relation to this appeal.  It was noted in March 2001 that the 
veteran was not receiving treatment for an anal fissure.  In 
fact, it was noted that there were no active anal fissure.  
On examination in April 2005, the diagnosis was a history of 
anal fissure with no current residual.  There is no evidence 
in the medical record of active residuals from the service 
connected anal fissure since the July 1968 fissurectomy.  The 
examiner in March 2001 noted that anal fissures were 
frequently responsive to surgery and, based on the record, 
this is clearly the situation in the veteran's case.

In March 2001, sphincter tone and calibre were found to be 
normal on examination.  No rectal mass or evidence of fecal 
leakage was noted.  A rectal ultrasound in April 2003 showed 
no mechanical defects of the internal or external sphincters.  
The VA examiner in April 2005 concluded that there was no 
objective evidence of fecal leakage or involuntary bowel 
movement.  

Based on the above evidence, the Board concludes that the 
evidence of record shows the presence of no more than 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  The objective evidence does not support a 
finding that the veteran suffers from extensive leakage and 
fairly frequent involuntary bowel movements.  Statements from 
the veteran's family members and from two VA physicians to 
the effect that that the veteran suffers from leakage and 
involuntary bowel movements 5 to 7 times a day are simply not 
supported by the VA rating examinations and diagnostic 
testing for sphincter impairment.  The record is clear that 
the veteran also suffers from non-service connected urinary 
leakage that accounts for the higher assessments.  In fact, 
the VA psychiatrist noted that his estimate was based on 
urine and fecal incontinenance.  It must also be noted that 
the SSA has determined that the veteran is disabled; however, 
the June 1999 SSA decision was based solely on psychiatric 
disability and therefore does not impact on the degree of 
disability present due to post operative anal fissure.   

In sum, the outpatient notes, examination reports, and 
diagnostic testing collectively reflect the fact that the 
veteran suffers from no more than occasional involuntary 
bowel movements necessitating the wearing of a pad.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent for the service connected post operative anal 
fissure.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2005).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized during the pendency of this appeal for 
post operative anal fissure.  Moreover, there is no evidence 
that this disability results in marked impairment of 
employability.  It is noted again that the SSA determined 
that the veteran was disabled due to psychiatric disability, 
not due to the post operative anal fissure.

In short, there is nothing in the record to suggest that the 
veteran's service connected post operative anal fissure 
causes problems not contemplated by the pertinent rating 
criteria and the currently assigned 30 percent evaluation.  
Thus, extraschedular consideration is not warranted in this 
case.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in February 2001 prior to the initial AOJ decision in 
August 2001. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in February 2001, October 2004, and 
March 2005 as well as a statement of the case in May 2002 and 
supplemental statements of the case in August 2002, July 
2003, April 2004, and August 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this case, where 
the establishment of service connection status was resolved 
years prior to the filing of the current claim, the issue at 
bar is the proper current disability rating to be assigned.  
In this regard, the veteran has been notified concerning the 
evidence needed to show entitlement to a higher degree of 
disability and the effective date thereto.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's private medical 
records, VA treatment records, SSA decision and underlying 
medical records, and lay statements have been obtained.  The 
veteran also appeared and presented testimony in support of 
his claim at a November 2002 hearing at the RO.  Accordingly, 
the Board finds that the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with VA examinations in March 2001 and April 2005.  The Board 
finds that the evidence currently of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a rating in excess of 30 percent for the 
service connected post operative anal fissure is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disability.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Service connection may be granted for a disability that is 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310 (2005).  It was further 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if a disability was 
aggravated by a service-connected disability.  

In this case, the veteran maintains that a psychiatric 
disability is directly related to service, or; that a 
psychiatric disability is secondary to the service connected 
post operative anal fissure, or; in the alternative, that the 
service connected post operative anal fissure aggravated a 
psychiatric disability.  The veteran should therefore be 
provided a VA psychiatric examination to include a medical 
opinion as to the etiology of the veteran's current 
psychiatric disability. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record to include all current treatment 
records from the Cincinnati VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should then schedule the 
appellant for a VA psychiatric 
examination.  The claims file must be 
reviewed by the physician prior to the 
examination and all necessary special 
psychological studies or tests should be 
accomplished, if deemed necessary.  The 
examining physician should provide a 
diagnosis for all current psychiatric 
disability.  Based on a complete review 
of the claims folder and the current 
examination, the physician should 
provide an opinion as to whether it is 
at least as likely as not that a 
psychiatric disability a) is directly 
related to service; or (b) whether a 
current psychiatric disability is 
proximately due to the service connected 
post operative anal fissure; or c) 
whether a current psychiatric  
disability has been permanently 
aggravated by the veteran's service-
connected post operative anal fissure.  
(In answering these questions, the 
physician must use the standard of proof 
provided by the Board.)  In addition, 
the physician should reconcile any 
medical conclusion that conflicts with 
an opinion previously of record and all 
factors upon which the VA opinion is 
based must be set forth in the written 
report.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


